Citation Nr: 0729323	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  94-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
hemorrhoids.

2.  Entitlement to service connection for impaired vision.

3.  Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana. 

In May 2003, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

This matter has a long history with a number of issues 
originally before the Board 1995.  In December 1995, the 
Board remanded the matter of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for low back disability.

In September 1998, the Board again remanded the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

Since September 1998, the veteran has also perfected appeals 
for entitlement to service connection for impaired vision and 
to reopen a claim for service connection for a dental 
condition.

The veteran's claims on appeal were further remanded in 
February 2003 and November 2003 for additional development.

In a July 2006 decision, the Board reopened the claims for 
service connection for a low back disorder and for a dental 
condition.  Thereafter, the Board remanded the appeals for 
entitlement to service connection for low back disorder, 
impaired vision, and dental condition to the RO, via the 
Appeals Management Center (AMC), for additional development. 

After accomplishing further action, the AMC continued the 
denial of the service connection claims (as reflected in a 
February 2007 supplement statement of the case (SSOC)) and 
returned these matters to the Board.


FINDINGS OF FACT

1.  Objective medical evidence does not show that the veteran 
has a current dental condition resulting from a combat wound 
or other service trauma.

2.  A low back disorder is first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military service 
or to be related to his service-connected hemorrhoids.

3.  Impaired vision is not shown to be related to events, 
disease, or injury during military service or to be related 
to his service-connected right corneal abrasion with 
scarring.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 
17.161 (2006).

2.  A low back disorder was not incurred or aggravated during 
military service or by already service-connected hemorrhoids, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Impaired vision was not incurred or aggravated during 
military service or by already service-connected right 
corneal abrasion with scarring.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, letters issued by the RO and AMC in March 
2004 and January 2006 provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate these service connection claims, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letters identified above.  In a 
July 2006 letter, the AMC informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, records 
from the Social Security Administration (SSA), VA treatment 
records from VA Medical Center in Indianapolis, Indiana, and 
reports of VA examinations dated in July 1991, August 1997, 
September 1999, December 2000, August 2006, and September 
2006.  Also of record and considered in connection with the 
claims are various statements submitted by the veteran, his 
fellow service comrade, his daughter, and his representative, 
on his behalf.  
  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  This combat exception, however, does not 
obviate the need for evidence of a medical nexus between a 
current disability and military service.  See Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

As an initial matter, the Board notes that based upon records 
from the service department and extreme inconsistencies in 
the veteran's assertions of combat duty, the Board finds the 
evidence of record does not show that the veteran performed 
any duties or assignments in Cuba or Vietnam during active 
military service; does not show any assignment of combat 
duty; and does not show that the veteran was awarded a Purple 
Heart or other combat-related citation or decoration for his 
active military service.  

In this case, evidence from the service department does not 
support a finding that the veteran ever served in Cuba or 
Vietnam, in combat, or received any combat-related 
decorations or awards, including a Purple Heart.  The only 
valid evidence of service are documents issued by a United 
States service department.  VA does not have the authority to 
alter the findings of the service department or change the 
laws pertaining to entitlement to the rights authorized by 
Congress.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).   A DD 214 
submitted by the veteran, along with his statements and 
testimony, and supporting statements, articles, and pictures, 
are without credibility.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Dental Condition

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (2006).  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW). See 38 C.F.R. § 3.381(b) (2006).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.

Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 
(1998).  Gingivitis is a form of periodontal disease.  See 
Dorland's Illustrated Medical Dictionary at 690, 691 (28th 
ed. 1994).  

Under 38 C.F.R. § 17.161(b)(2), veterans who have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.

Ratings for dental or oral conditions including chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible, and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, are applied only when the bone loss is a result 
of trauma or disease but not the result of periodontal 
disease.  See 38 C.F.R. 4.150, Diagnostic Codes 9900-9916 
(2006).

The veteran's service medical records note that the veteran 
was missing teeth enumerated as 1, 16, 17, and 32 upon 
entering service.  In service dental treatment notes, it was 
indicated that the veteran was missing tooth number 31 and 
had fillings in teeth enumerated as 4, 5, 13, 15, 18, 19, 29, 
and 30.  At separation from service, records detailed that 
the veteran was missing teeth enumerated as 1, 16, 17, 31, 
and 32 as well as had a restorable carie in tooth number 30.  
However, there is no indication of dental trauma in service.

In a post-service August 1987 rating decision and dental 
rating worksheet, the RO indicated that the veteran was 
granted service connection for a noncompensable dental 
condition for outpatient treatment only for teeth enumerated 
as 4, 5, 13, 15, 18, 19, 29, 30, and 31.  In addition, RO 
rating decisions dated in August 1987 as well as November 
1987 repeatedly indicated that there was no evidence of in-
service trauma, combat, or POW status. 

A VA hospital discharge summary dated in September 1975 noted 
that the veteran had dental calculas that required 
debridement of his teeth.  In a July 1991 VA examination 
reports, examiners noted objective findings of dental caries, 
moderate to severe periodontitis with no loss of substance, 
missing teeth enumerated as 1, 16, 17, 26, 31, and 32, and 
poorly kept teeth.

Private and VA treatment records dated from 1992 to 2002 show 
repeated findings of poor oral hygiene and indicate that the 
veteran was treated for chronic periodontal disease.  
Treatment records detail multiple dental consults with 
multiple tooth extractions, root canals, and subjective 
complaints of loose teeth.   

In an undated and handwritten statement purportedly from a VA 
physician, Dr. Watson, it was noted that the veteran had a 
history of trauma to the jaw while on active duty, was 
missing teeth enumerated as 8, 24, 25, 26, 31, and all wisdom 
teeth, and suffered from chronic periodontal disease.  

In a December 2000 statement, a private physician, Dr. 
Sundararajan, indicated that the veteran has a dental 
condition and that this combat related disability is at least 
as likely as not related to his experiences while on active 
duty. 

In a September 2006 VA examination dental report, a VA 
examiner did not list any diagnosis of a chronic dental 
condition and only noted that the veteran desired dental care 
and treatment for teeth that had been removed during service. 

The veteran contends that he suffered from a dental trauma 
during active service when multiple blows from a stick used 
during training exercises loosened his teeth.  Considering 
the claim in light of the above-noted legal authority, the 
Board finds that the weight of the evidence is against the 
claim.

In this case, the record does not show that the veteran 
suffered dental trauma during service.  Further, the 
veteran's service medical records are devoid of any notation 
as to complaints, findings, or diagnosis of a dental 
condition due to in-service trauma.  As noted above, in an 
August 1987 rating decision, the RO has already made the 
determination concerning which of the veteran's filled and 
extracted teeth were incurred during service and awarded 
service connection for treatment purposes for those filled 
and extracted teeth.  Furthermore, while post-service 
competent medical evidence of record does show that the 
veteran currently suffers from periodontal disease and has 
had multiple tooth extractions after separation, the 
regulations listed above clearly prohibit service connection 
for purposes of compensation where the disability involves 
replaceable missing teeth and periodontal disease.  

The Board acknowledges that the veteran has submitted 
statements from a VA and a private treatment provider that 
each support his claim.  In an undated statement, a VA 
physician notes that the veteran has a history of trauma to 
his jaw while on active duty.  In addition, a private 
treatment provider opines that the veteran has a combat-
related dental condition that is at least as likely as not 
related to active service.  However, the Board finds that 
these medical opinions are of little probative value.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

There is no indication that either of these treatment 
providers conducted a comprehensive review of the entire 
claims file, including the veteran's service medical records, 
extensive post-service treatment records, and VA examination 
reports.  Further, the Board finds these opinions are not 
persuasive, as each conclusion appears to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical evidence 
which does not show the presence of dental trauma during 
service.  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).

As the preponderance of evidence is against the claim, 
entitlement to service connection for a dental condition is 
not warranted.  

B.  Low Back Disorder

The veteran contends that he currently suffers from a low 
back disability that started after he sustained an injury 
during active service.

Service medical records do not reveal any findings, 
diagnosis, or treatment of a chronic low back disability 
during active service.  In a February 1963 service treatment 
note, the veteran complained of back pain after being thrown 
against a wall.  The examiner listed an impression of 
contusion of the back.  X-ray findings dated in February 1963 
revealed no abnormalities of the lumbar spine.  The veteran's 
spine was marked as normal in his August 1964 service 
separation examination report.

Post-service VA outpatient, private treatment records, 
records from SSA, and VA examination reports dated from 1991 
to 2003 show subjective complaints of chronic low back pain 
with radiating pain to lower extremities and objective 
findings of degenerative disc disease, facet sclerosis, 
degenerative changes of the lumbar spine, spinal stenosis, 
and osteoarthritis of the lumbosacral spine.  A December 1992 
private treatment note reflected complaints of low back pain 
after a work injury.  A January 1993 private MRI report 
revealed findings of diffuse annular bulge at L4-5; L1-L2 
disc herniation; degenerative facet remodeling and synovitis 
at L4-L5 and L5-S1; and degenerative changes of both 
sacroiliac joints.  In a February 1993 private treatment 
record, it was indicated that the veteran received a lumbar 
epidural steroid injection.  A January 1995 VA treatment note 
reflected the veteran's complaints of low back pain secondary 
to falling down steps while at work. 

A May 1997 VA X-ray report revealed an impression of disk 
disease causing end plate irregularity at the inferior aspect 
of L5.  A VA MRI reports dated in June 1997 and May 2000 
revealed findings of mild to moderate spinal stenosis with 
facet osteoarthropathy and ligamentum flavum hypertrophy 
noted from L1-L2 to L3-4.  In an August 1997 VA joints 
examination report, the examiner noted subjective complaints 
of low back pain but listed no diagnosis as well as noted 
findings of normal range of motion, no muscle spasm, and no 
radiculopathy.  

Additional VA and private treatment records dated in 1998 and 
1999 reflected continued complaints of chronic low back pain.  
In a September 1999 VA spine examination report, the examiner 
reviewed the veteran's claims file and indicated that he saw 
no evidence following a history and physical standpoint that 
the veteran sustained an injury to his spine in service which 
would preclude him to developing degenerative joint disease 
in his back.  The examiner further supported his opinion by 
noting that the veteran has degenerative changes all over his 
body and given his age and other injuries outside of service, 
his current back condition is just a compilation of this 
resulting in his degenerative changes.  

In an October 2000 statement, a private physician, Dr. 
Sundararajan, opined that the veteran has chronic back pain 
from inflamed hemorrhoids that necessitates his frequent 
movement from a sitting to a standing position to relieve 
pain.  In an additional December 2000 statement, Dr. 
Sundararajan indicated that the veteran has a back condition 
and that this combat related disability is at least as likely 
as not related to his experiences while on active duty. 

A December 2000 VA MRI report revealed findings of 
degenerative changes of the lumbar spine.  Additional VA 
treatment notes dated in 2002 and 2003 reflect complaints of 
low back pain radiating to lower extremities as well as note 
that the veteran continued to receive epidural injections for 
treatment.  

In a September 2006 VA spine examination report, the examiner 
listed a diagnosis of degenerative disc disease of the lumbar 
spine.  The examiner opined that the veteran's low back pain 
was not related to hemorrhoids, but noted that hemorrhoids 
can cause a fair amount of coccydynia and sacral pain.  

The Board will first consider whether entitlement to service 
connection for a low back disability is warranted on a direct 
basis.  In this case, service medical records do not show 
that the veteran had any findings, diagnosis, or treatment of 
a chronic low back disability during active service.  
Objective medical findings of a low back disability are first 
shown more than 20 years after separation from active service 
and cannot be presumed to have been incurred during service.  
As noted above, the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Evidence of record contains two medical opinions which 
address the etiology of the veteran's current low back 
disability.  The Board notes that the September 1999 VA 
examiner's conclusion that there was no evidence following a 
history and physical standpoint that the veteran sustained an 
injury to his spine in service which led to him developing 
degenerative joint disease in his back was based on 
examination of the veteran and a review of the extensive 
documented medical evidence, and considers this opinion to be 
of great probative value in this appeal.   See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In his December 2000 statement, Dr. Sundararajan's opinion 
that the veteran has a back condition and that this combat-
related disability is at least as likely as not related to 
his experiences while on active duty is not supported by any 
medical rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).  Furthermore, 
there is no indication that this treatment provider conducted 
a comprehensive review of the entire claims file, including 
the veteran's service medical records, extensive post-service 
treatment records, and VA examination reports.  Although the 
Board is not questioning the competence of the veteran's 
private medical provider, the Board also points out that the 
opinion by the veteran's private physician is not entitled to 
more weight merely because he/she treated the veteran.  VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, do not 
recognize such a rule.  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Consequently, the Board finds that this 
private medical opinion simply does not carry the same 
probative weight as the September 1999 VA medical opinion 
discussed above on the question of medical relationship 
between the veteran's current low back disability and 
service.

As the preponderance of evidence is against the claim, 
entitlement to service connection for a low back disorder on 
a direct basis is not warranted.  

The Board has also considered whether the veteran's current 
low back disability is secondary to his service-connected 
hemorrhoids.  The veteran is currently rated as 10 percent 
for hemorrhoids under Diagnostic Code 7336.  In the October 
2000 statement, the veteran's private physician opined that 
the veteran has chronic back pain from inflamed hemorrhoids 
that necessitates his frequent movement from a sitting to a 
standing position to relieve pain.  However, in the September 
2006 VA examination report, the examiner diagnosed 
degenerative disc disease of the lumbar spine and 
specifically opined that the veteran's low back pain was not 
related to hemorrhoids, but noted that hemorrhoids can cause 
a fair amount of coccydynia and sacral pain.

The Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted when there is no sufficient factual showing that the 
pain derives from an in-service injury or disease.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, 
none of the competent medical evidence of record shows that 
the veteran's current diagnosed low back disability of 
degenerative disc disease is the result of his service-
connected hemorrhoids.  As the preponderance of evidence is 
against the claim, entitlement to service connection for a 
low back disability is also not warranted on a secondary 
basis.

C.  Impaired Vision

The veteran contends that he currently suffers from impaired 
vision as a result of a corneal abrasion of the right eye 
that occurred during active service.  Considering the claim 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

The veteran's service enlistment examination reflects that he 
suffered from defective vision upon enlistment to service.  
Service treatment records dated in 1962 indicate that the 
veteran suffered from corneal abrasions after getting lime in 
his eye.  A May 1962 service treatment record noted that the 
veteran had a superficial abrasion in the center of his right 
cornea.  In a June 1963 treatment record, it was noted that 
the veteran continued to suffer from corneal abrasion from 
repeated use of contacts against medical advice.  In his 
August 1964 service separation examination report, the 
examiner noted that the veteran had worn glasses for years.

Post-service VA outpatient, private treatment records, and VA 
examination reports dated from 1991 to 2005 show subjective 
complaints of blurred vision and objective findings of 
myopia, astigmatism, refractive error, primary open angle 
glaucoma, and nuclear sclerotic cataracts.  VA treatment 
notes dated in February 1992 and January 1993 note that the 
veteran's right corneal scar was stable and not in his visual 
axis.  In an August 1997 VA visual examination report, the 
examiner noted subjective complaints of intermittent blurred 
vision and objective findings of glaucoma.  In a December 
2000 VA examination report, the examiner diagnosed possible 
primary open angle glaucoma.  In a May 2003 private ocular 
examination report, the examiner noted that the veteran wore 
corrective lenses for myopia and astigmatism.  He further 
listed findings of translucent corneal scar in mid-periphery 
of the right eye, glaucoma, and nuclear sclerotic cataracts. 

In an August 2006 VA eye examination report, the examiner 
listed an impression of bilateral glaucoma status post 
trabeculectomy in the right eye with visual field defects in 
both eyes as a result of glaucoma; bilateral nuclear 
sclerotic cataracts not visually significant; and myopia 
astigmatism presbyopia corrected with glasses.  The examiner 
further noted that there was no corneal scarring or corneal 
injury evident on examination and indicated that the veteran 
only suffered from primary open angle glaucoma in both eyes 
which was not a result of his corneal tear in the right eye.

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes are developmental defects 
and not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence 
of superimposed disease or injury, service connection is not 
granted for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part III, 
iv.4.B.10.d.

Service connection may not be granted for refractive error of 
the eyes, including myopia, presbyopia and astigmatism.  
Moreover, neither service medical records, VA or private 
treatment records, nor VA examination reports show, nor does 
the veteran's testimony suggest, a disability resulted from a 
superimposed injury or disease to a defect such as refractive 
error.  See VAOPGCPREC 82-90 (July 18, 1990).

The Board has also considered whether the veteran's current 
impaired vision is secondary to his service-connected right 
eye corneal scar.  The veteran is currently rated as 
noncompensable (zero percent) for right eye corneal scar 
under Diagnostic Code 6009.  In the August 2006 VA 
examination report, the examiner diagnosed bilateral glaucoma 
status, bilateral nuclear sclerotic cataracts, and myopia 
astigmatism presbyopia and specifically opined that the 
veteran's visual problems were only related to glaucoma and 
not to his corneal tear in the right eye.

The Board notes that the August 2006 VA examiner's 
conclusions were based on examination of the veteran and a 
review of the extensive documented medical evidence, and 
considers this opinion to be of great probative value in this 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the veteran nor his representative has 
presented, identified, or alluded to the existence of any 
medical evidence or opinion that directly contradicts this 
medical opinion.

As the preponderance of evidence is against the claim, 
entitlement to service connection for impaired vision is not 
warranted on a direct or secondary basis.

D.  All Claims

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements, during his multiple VA examinations, and in his 
May 2003 hearing testimony.  The Board also has considered 
the assertions the veteran has advanced on appeal in written 
statements from his representative, his fellow service 
comrade, and his daughter.  However, the veteran cannot 
establish a service connection claim on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current dental, 
eye, and low back disabilities are associated with military 
service, these claims turn on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the assertions of the veteran, his representative, his 
daughter, and his fellow service comrade in this regard 
simply do not constitute persuasive evidence in support of 
the claims.  

For the foregoing reasons, the claims for service connection 
for a dental condition, for impaired vision, and for a low 
back disability must be denied.  In arriving at the decision 
to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected hemorrhoids, is 
denied.

Entitlement to service connection for impaired vision is 
denied.

Entitlement to service connection for a dental condition is 
denied. 


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


